UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6762



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ANTHONY REYNOLDS, a/k/a Mark      Anthony
Fain, a/k/a Mark Anthony Wilson,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, Chief Dis-
trict Judge. (CR-98-27, CA-00-65-1)


Submitted:   May 31, 2001                  Decided:   June 18, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Reynolds, Appellant Pro Se. Melvin W. Kahle, Jr.,
United States Attorney, Paul Thomas Camilletti, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Reynolds seeks to appeal the district court’s

order denying his motion to recuse the district court judge, his

motion for bail, and his motion filed under Fed. R. Civ. P. 60(b),

seeking relief from the court’s judgment denying his motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 2000).     We have re-

viewed the record and the district court’s order and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Reynolds, Nos. CR-98-27; CA-00-65-1

(N.D.W. Va. Mar. 23, 2001).   We deny Reynolds’ motion for bail and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2